Citation Nr: 0530279	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-13 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from November 1960 and April 
1962.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office in 
Montgomery, Alabama.

In September 2003, the Board remanded this claim to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  Residuals of a back injury are not related to the 
veteran's period of active service.

3.  Arthritis of the back did not manifest to a compensable 
degree within a year of the veteran's discharge from service.


CONCLUSION OF LAW

Residuals of a back injury were not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
has provided the veteran adequate notice and assistance with 
regard to the claim on appeal such that the Board's decision 
to proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94.  



A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO, via AMC, provided the veteran VCAA 
notice by letter dated in April 2004, after initially 
deciding the veteran's claim in a rating decision dated in 
April 2002.  In its letter, the RO acknowledged the veteran's 
claim, notified him of the evidence needed to substantiate 
that claim, identified the evidence it had requested and/or 
received in support of that claim and the evidence VA was 
responsible for securing, and indicated that it would make 
reasonable efforts to assist the veteran in obtaining and 
developing all outstanding evidence provided he identified 
the sources of that evidence.  The RO further indicated that, 
ultimately, it was the veteran's responsibility to ensure the 
RO's receipt of all pertinent evidence.  The RO advised the 
veteran to identify or provide VA all evidence he had 
pertaining to his claim. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

In letters dated August 2001, October 2001, November 2004 and 
March 2005, a rating decision dated April 2002, a statement 
of the case issued in September 2002, a remand issued in 
September 2003, and a supplemental statement of the case 
issued in July 2005, VA, via the RO, Board and AMC, provided 
the veteran some of the same information provided in the 
April 2004 letter.  As well, VA notified the veteran of the 
VCAA and VA's duty to assist, indicated that it was 
developing his claim pursuant to that duty, informed him of 
additional evidence it had requested on his behalf and asked 
him to ensure the RO's receipt of such evidence.  In 
addition, VA explained the reasons for which it denied the 
veteran's claim and identified the evidence it had considered 
in doing so and the evidence still needed to substantiate 
that claim.  VA also furnished the veteran all provisions 
pertinent to his claim, including those governing VA's duties 
to notify and assist.  

For the following reasons, any defect with respect to the 
timing of the April 2004 VCAA notice letter was harmless 
error.  First, as previously indicated, in the aggregate, VA 
met the content notification requirements of the VCAA.  
Second, in Pelegrini II, the Court recognized the need for, 
and the validity of, notification sent after the initial 
decision in cases where such notice was not mandated until 
after that initial decision had been made.  Although, in this 
case, the VCAA was already in effect at the time the RO 
decided the veteran's claim, the only way that VA could now 
provide notice prior to initial adjudication would be to 
vacate all prior adjudications and to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, forcing the veteran to begin the appellate 
process anew.  Third, in reviewing determinations on appeal, 
the Board is required to review the evidence of record on a 
de novo basis and without providing any deference to the RO's 
prior decision.  As such, the veteran is in no way prejudiced 
by having been provided notice after the initial RO decision.  
Rather, he was afforded the appropriate opportunity to 
identify or submit additional evidence prior to the Board's 
consideration of his appeal.

With regard to the duty to notify, the VCAA requires that VA 
give a claimant an opportunity to submit information and 
evidence in support of his claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard, 4 Vet. App. at 384; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  Because the content requirements of 
a VCAA notice have essentially been satisfied in regard to 
this particular claim, any error in not providing a single 
notice to the veteran covering all content requirements, or 
any error in timing, is harmless error.

B.  Duty to Assist

VA, via the RO and AMC, made reasonable efforts to identify 
and obtain relevant records in support of the veteran's 
claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, 
VA secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claim, 
including service medical records, VA and private treatment 
records, and records from the Social Security Administration 
(SSA).  Second, VA conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording him two VA 
examinations, during which examiners addressed the etiology 
of the veteran's back disability.

In a Statement of Accredited Representative of Appealed Case 
dated in September 2005, the veteran's representative cites 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998), presumably 
in support of a proposition that VA did not comply with the 
Board's September 2003 remand instructions.  Such is not the 
case.  In its remand, the Board instructed AMC to provide the 
veteran VCAA notice, request pertinent records from SSA, 
afford the veteran a VA examination and readjudicate his 
claim.  As previously indicated, the RO took these actions 
before returning the case to the Board for further appellate 
review.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103. 115 (2005) (holding that an error, whether 
procedural or substantive, is prejudicial when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect to the extent that it affects the essential 
fairness of the adjudication).  The Board thus deems the 
record ready for appellate review.   

II.  Analysis of Claim

The veteran seeks service connection for a back disability 
that allegedly manifested as back pain three months after 
entering service.  He contends that the pain did not result 
from any particular injury.  He asserts that, prior to 
service, he worked as a furniture mover, but did not injure 
his back while doing so.  He further asserts that, since 
discharge from service, he has sustained back injuries, but 
such injuries have merely aggravated the back disability that 
developed in service.  He requests a favorable resolution of 
his claim based on reasonable doubt.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and arthritis became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As previously indicated, the veteran in this case served on 
active duty from November 1960 to April 1962.  His service 
medical records reflect that, on enlistment and induction 
examinations conducted in September 1960 and November 1960, 
the veteran did not report that he had had any back trouble 
and examiners noted normal clinical evaluations of the 
veteran's spine.  In February 1961 and May 1961, he sought 
treatment for back pain, which he reported he had had since 
being a civilian, prior to entering the service.  One 
treating health care provider diagnosed chronic low back 
pain.  X-rays taken in May 1961 revealed narrowing at L5 and 
S1 interspace.  This finding prompted a referral for an 
orthopedic consultation.  In June 1961, the veteran reported 
that he had injured his back lifting furniture a year prior 
to the visit and had experienced low back pain.  X-rays 
showed lumbarization at S1.  The treating health care 
provider noted lordosis and an otherwise negative 
examination, diagnosed postural low back pain, and advised 
the veteran to begin doing exercises to alleviate the pain.  
The veteran continued to complain of back pain during 
subsequent treatment visits in June 1961, August 1961, 
September 1961 and April 1962.  He initially indicated that 
the exercises were not helping.  In August 1961, one treating 
health care provider indicated that there was no explanation 
for the chronic back pain the veteran was reporting.  He 
acknowledged the veteran's report that he had hurt his back 
lifting a rug approximately a year and a half prior to the 
visit and had experienced a worsening of his back disability 
in service, but then commented that such a statement was 
natural for "these type people."  On separation examination 
conducted in April 1962, the veteran did not express any back 
complaints and the examiner noted a normal clinical 
evaluation of the veteran's back.

Since discharge, as early as 1967, the veteran has received 
VA and private treatment for back symptoms, including 
following motor vehicle accidents that occurred in 1995 and 
1997, and has been diagnosed with lumbar disc disease, 
degenerative disk disease, chronic low back pain, and 
osteoarthritis of the lumbosacral spine.  As well, SSA has 
awarded the veteran disability benefits, effective from 
November 1997, based, in part, on lumbar disc disease.  

Following the second aforementioned accident, during an 
emergency room visit in November 1997, the veteran reported 
that he had injured his back 20 years ago.  During a private 
treatment visit in December 1997, the veteran reported prior 
back injuries from 1967 to 1978.  

Since discharge, the veteran has also undergone VA 
examinations.  During a VA spine examination conducted in 
April 2002, he reported that after service, in 1976, he fell 
backward and began experiencing increasing back pain, but 
orthopedic and neurologic specialists could not find any 
abnormalities.  He also reported that, since 1997, when he 
was involved in a motor vehicle accident, during which he 
struck the rear end of an 18-wheeler, he had had difficulty 
standing.  The VA examiner confirmed discomfort, but in areas 
other than the low back.  He also noted that the veteran was 
experiencing significant symptomatology secondary to 
peripheral vascular disease, not a back disability and that 
any such disability was causing little limitation of function 
and motion.  X-rays showed lumbarization of the first sacral 
segment, normal disc spaces above this level, and some 
minimal osteophyte formation at L4-5 and L3-4.  The VA 
examiner did not diagnose any back disability.

During a VA spine examination conducted in May 2004, the 
veteran reported chronic, intermittent low back pain.  Based 
on x-rays, the VA examiner diagnosed degenerative 
osteoarthritis at L4-5 and offered the only opinion of record 
addressing the etiology of the veteran's back disability.  He 
opined that, based on the information available, it is 
unlikely that the veteran's spine diagnosis is related to his 
in-service back problems.  He based his opinion on a review 
of the claims file.    

The veteran has not submitted a statement from a medical 
professional refuting the VA examiner's unfavorable opinion.  
As previously indicated, to prevail in this claim, the record 
must include competent evidence establishing that the veteran 
currently has a back disability that is related to his period 
of active service.  In this case, the veteran's assertions 
represent the only evidence of record of such a nexus.  The 
veteran's assertions in this regard may not be considered 
competent, however, as there is no evidence that the veteran 
possesses a recognized degree of medical knowledge to render 
a competent opinion on causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In light of the foregoing, the Board finds that residuals of 
a back injury are not related to service.  The Board also 
finds that arthritis of the back did not manifest to a 
compensable degree within a year of the veteran's April 1962 
discharge from service.  Based on these findings, the Board 
concludes that residuals of a back injury were not incurred 
in or aggravated by service and may not be presumed to have 
been so incurred.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of his claim.  Rather, as the 
preponderance of the evidence is against the claim, the claim 
must be denied.


ORDER

Service connection for residuals of a back injury is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


